Citation Nr: 1724637	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO. 12-02 070	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision. In Clemons v. Shinseki, 23 Vet. App. 1, 5  (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. In consideration of Clemons and the other diagnoses of record, the Board has recharacterized the claims as reflected on the title page.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a qualifying diagnosis of PTSD.

2. The Veteran's acquired psychiatric disorder is not etiologically related to his active service.



CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. The criteria for service connection for PTSD have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a December 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records to obtain. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person VA examinations in February 2010, May 2010, and April 2014. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examinations and accompanying medical opinions are adequate to decide the Veteran's claim. 

In March 2014, the Board remanded the case to obtain service treatment records, post-service treatment records, and addendum VA opinions regarding the Veteran's claims. The records were obtained and associated with the claims file. The April 2014 VA examiner provided addenda adequate to address the Veteran's claims. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

New and Material Evidence - PTSD

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156 (a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 


When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id.at 118. Evidence submitted to reopen a claim is presumed true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id.at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The RO denied the Veteran's claim for service connection for PTSD in September 2007, citing a lack of a diagnosis. The Veteran did not file a Notice of Disagreement and, therefore, the September 2007 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. In May 2010, the RO determined that the Veteran had not submitted new and material evidence and denied reopening the claim. In response to this denial, the Veteran submitted a Notice of Disagreement in June 2010, and submitted VA treatment records showing treatment for PTSD. In the December 2011 Statement of the Case, the RO determined that the evidence the Veteran submitted in response to the May 2010 rating decision was in fact new and material, and reopened the Veteran's claim. 


In reviewing the evidence submitted by the Veteran, the Board determines that the evidence is new and material sufficient to reopen the Veteran's claim. The evidence is new because these records had not been received by the RO in adjudicating the Veteran's initial claim for service connection for PTSD. The evidence is material because it relates to unestablished facts that are necessary to substantiate the claims. The recently-submitted evidence tends to suggest that the Veteran has a current diagnosis of PTSD.

Regarding the newly submitted evidence, the Court has held that 38 C.F.R. 
§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the September 2007 rating decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for PTSD.

Service Connection for PTSD

The Veteran contends that his PTSD is a result of witnessing an aircraft crash while stationed at the Columbus Air Force Base in October 1975. The Veteran believed one passenger died and another injured as a result of the crash.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor occurred. See 
38 C.F.R. § 3.304 (f); 38 C.F.R. § 4.125 (a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 




The Veteran contends that his PTSD is a result of witnessing an aircraft crash in service. However, the preponderance of the evidence is against the Veteran's claim. 

The record does not contain objective medical evidence that the Veteran has a qualifying diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a). In addition, the record does not contain objective medical evidence that the Veteran's currently acquired psychiatric disorder, diagnosed as adjustment disorder with mixed anxiety and depressed mood, began during service or is otherwise related to service. 

Although a VA psychologist noted that the Veteran experienced multiple symptoms of PTSD such as nightmares and flashbacks of traumatic events in January 2008, this represented a working diagnosis and the Veteran was not diagnosed with PTSD in accordance with the Diagnostic and Statistical Manual. See 38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. App. 128 (1997). Service treatment records reflect no reported symptoms of, diagnosis of, or treatment for an acquired psychiatric disorder. The Veteran's July 1976 service separation examination report reflects a normal psychiatric examination.

Upon VA examination in October 2016, the VA examiner opined that the Veteran did not have a diagnosis of PTSD. Specifically, the examiner diagnosed the Veteran with an adjustment disorder, and opined that his adjustment disorder reflected his difficulty coping with situational stressors. The examiner noted the Veteran's history of issues with authority figures, which he opined is adequately explained by a combination of maladaptive personality traits, drug use, and situational stress. The examiner acknowledged the Veteran's symptoms related to intrusion and arousal, but opined that symptoms could not be solely attributed to military experiences, and concluded that the Veteran did not endorse a sufficient number of symptoms for a diagnosis of PTSD or other trauma/stressor related disorders. 

The October 2016 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

The preponderance of the evidence is against a finding linking the Veteran's acquired psychiatric disability to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for PTSD is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the appeal to reopen the claim of service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder including PTSD is denied





REMAND

The RO denied the Veteran service connection for bilateral hearing loss and tinnitus, citing lack of evidence of a nexus. Specifically, the RO stated that it was unable to locate the Veteran's service treatment records in order to establish a nexus between the Veteran's disorders and service. Since this rating decision, the Veteran's service treatment records have been associated with the case file. Additionally, the conduct of a VA examination is required and the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology f his tinnitus and bilateral hearing loss. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, must be accomplished and all clinical findings must be reported in detail. A comprehensive explanation must be given for all opinions and conclusions rendered.

Specifically, the results of the audiological examination must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; must provide the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. The VA examiner, in addition to dictating objective test results, must fully describe the functional effects caused by the Veteran's bilateral hearing loss and tinnitus. Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination must be directly addressed and discussed in the examination report.

Based upon a review of the relevant evidence, the physical examination, and sound medical principles, the VA examiner must provide an opinion as to whether the Veteran has bilateral hearing loss and tinnitus, and whether they are due to his active service. 

The examiner must discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner must, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The Veteran's January 1974 audiological examination upon enlistment;

*The November 1974 audiological examination noting a threshold shift and noise exposure;

*The June 1975 audiological examination noting a threshold shift and noise exposure;

*The July 1976 service treatment record noting the Veteran experienced an earache with no evidence of an ear infection;

*The July 1976 separation audiological examination;

*The Veteran's January 2012 VA Form 9 noting he was regularly exposed to aircraft engine noise.

4. After completing the directives above, and any other appropriate development deemed necessary, adjudicate the issues on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case. An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


